Redfield, Ch. J.,
dissenting. I feel no disposition to enter into any labored argument in vindication of my opinion. It is not probable the decision, being by a divided court, will be regarded as establishing any important principles in the law, upon matters hitherto controverted.
I. In regard to the liability of the town for the defect in the ford, as a temporary crossing place, I understand the majority of the court are satisfied that the former decisions of this court do render the defendants liable. It may be true, perhaps, that towns are not liable to indictment for not making temporary by-ways, when the highways are rendered impassable. And even if they were, no action lies against them, at the suit of any person thereby delayed or put to inconvenience, in his journey, by reason of such omission. But if such by-way is opened, even by a stranger, and suffered to remain open, and in an unsafe state, the town are liable for any injury, by reason of travelling such open highway. Strangers or travellers are not obliged to consult the public records, or inquire into the history of building such highways, before they are entitled to use them. If suffered to remain open to public use, the town are bound to see that they are in a safe state for public use. This was virtually decided in Blodgett v. Royalton, 14 Vt. 288, and more fully in Batty v. Duxbury, 24 Vt. 155, and is very distinctly recognized in many of the intervening cases. And now that a case occurs, where the by-way was actually opened by the highway surveyor of the district, and had been in constant use for many weeks, it seems little less than trifling with the former decisions of the court, to attempt to distinguish it, in principle, from the other cases. If the court, or a majority of the court, see fit to recede from their former decisions, it is all very well, and perhaps might be more satisfactory to the profession, and more consistent with some of the decisions in other states. I have no fault to find with such course. It is not uncommon to find, among the profes*469sion, and with the judges sometimes, more respect for decisions made elsewhere, than in our own courts. This is natural perhaps, certainly so to some men, while others perhaps are too much eaten up by a foolish conceit of our own infallibility. I think there may be danger of error upon both grounds. I have nothing to object against overruling a case, fairly and fully. If done oftener than it is, it might be better. But to do it by indirection and evasion, and undue refinement, generally answers no good end, and always invites attack upon all the cases in the reports, upon similar grounds. We cannot justly expect the profession to treat our cases with more fairness, candor and respect, than we do ourselves. If the profession, in some portions of the state, have no just respect for the decisions of this court, (and in this I do not refer to this") county, whose bar is too able to justify any such remark,) it is not altogether attributable to the consummate wisdom and learning of' the bar. Something of this temper, where it shows itself, may fairly be put down to the score of the willingness of the judges to escape from the authority of a former decision, upon the ground, not that it was incorrect and unsound, but that it might have been put upon different grounds! I hold that, if a decision is authority at all, it is upon the ground upon which it was made. It seems to me like an absurd refinement, to say that, a decision is authority, for some ground upon which it was not decided, and no authority for the very ground upon which it was decided. If such reasoning is satisfactory to other minds, I am glad of it.
H. The other question in the case, I regard as altogether one of fact, and conclusively settled by the finding of the referee. I think the referee has undertaken to make the case plainer, and fairer, and more fully to shadow forth the conflict of evidence and argument, than he need to have done, and has thereby rendered what would otherwise be plain, more or less confused and uncertain. And still, it seems to me impossible to say that the question of care and prudence is not conclusively found for the plaintiff. For, negligence and prudence are both relative terms, and measured chiefly with reference to the peculiar circumstances by which the subject is surrounded. To illustrate the matter, with reference to travelling the highway. Is it not true that my necessity, the urgency of my business, the health of my family, or a friend at a *470distance, may justify me, fairly and fully, in attempting to travel the highway, in a night so dark or so tempestuous, as under no such pressure or exigency, every man will pronounce the height of negligence and fool-hardy presumption ? The illustration may be carried to any extent. And the more it is discussed, the more it will appear, that negligence, or prudence, is strictly a relative term, dependent upon the peculiar exigencies of one’s position. Aside from the finding of the referee, I admit the case is very doubtful upon this point, and so the referee undoubtedly regarded it, and, on that account, has attempted to present a picture of the case to the court, — but still understanding, and intending, so far as rested in his province, to find the point in favor of the plaintiff. I do, therefore, upon both grounds, regard the plaintiff as entitled to judgment, upon the report.